Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Election/Restrictions
Claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 recites that the resin composition comprises greater than 60% to 65% by mass of the (meth)acrylate having a urethane bond.  This limitation is independent and distinct form the reviously examined limitation requiring that the resin composition comprises 30% to 45% by mass of the (meth)acrylate having a urethane bond (claim 15).

The species are independent or distinct because they are mutually exclusive.  In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions require a different field of search (for example searching electronic resources, or employing different search queries); 

(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-148866 (of record, see attached machine translation for text citations) in view of Smothers et al. (US 2011/0021655) and further in view of Takao et al. (US 2013/0186548).
As to claims 6, 11, 15 and 22, ‘866 discloses a fixing method of fixing a plate-shaped workpiece by using a resin composition including a photopolymerization initiator, the fixing method comprising: a film supplying step of supplying a moving film 11; a resin composition supplying step of supplying the resin composition 1 on a surface of said moving film; a positioning step of positioning  a first surface of the plate-shaped 

‘866 does not disclose the resin composition comprises 30% to 45% by mass of a (meth)acrylate having urethane bond, a (meth)acrylate not having a urethane bond, and a reactive diluent.
Smothers discloses a light curable resin for fixing substrates, wherein the resin comprises 30% to 45% by mass of a (meth)acrylate having urethane bond (para 29) and a (meth)acrylate not having a urethane bond (para 34) as such mass percent composition yields ideal viscosity, flexibility and curability (para 29, 36).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify ‘866 such that the resin is comprised of 30% to 45% by mass of a (meth)acrylate having urethane bond, 5% to 15% by mass of a (meth)acrylate not having a urethane bond as taught by Smothers above as doing such yields ideal viscosity, flexibility and curability.

Takao discloses adding a reactive diluent to a resin composition already having a (meth)acrylate, wherein the reactive diluent is a bisphenol A type epoxy resin with a single epoxy group (para 0053) in a molecule as doing such prevent curling (para 12-13).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify ‘866 and Smothers by adding a reactive dilutent to a resin composition already having a (meth)acrylate, wherein the reactive diluent has a single epoxy group as taught by Takao et al. (US 2013/0186548) above as such achieves the desired viscosity.  

As to claims 7-8, fig 2, and para 12 and 19-22 of ‘866 discloses cutting excess film and cutting a circular shape corresponding to the shape of the workpiece.  As to claims 9 and 12, para 11 and 29-30 of ‘866 discloses grounding on the second surface opposite the first surface.  As to claims 10 and 13, para 20-21 and 29 of ‘866 discloses removing the resin and the film form the workpiece.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘866, Smothers and Takao, as applied to claim 6 above, and further in view of Iida (US 6335382).
‘866, Smother and Takao do not disclose the resin composition comprising 1% to 5% by mass of the photo polymerization initiator. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify ‘866, Smothers and Takao such that the resin composition comprising 1% to 5% by mass of the photo polymerization initiator as taught by Iida (col 6, line 29-40) as such is optimal percentage to prevent decreased curability. 


Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748